UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22715 Guggenheim Credit Allocation Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: December 1, 2014 – February 28, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Shares Value COMMON STOCKS† - 1.7% Consumer Discretionary - 1.4% Travelport, LLC* Travelport, LLC* Total Consumer Discretionary Basic Materials - 0.2% Mirabela Nickel Ltd.* 4,839,202 AUD Industrial - 0.1% Project Silverback Holdings*,†††,1 Project Silverback Holdings*,†††,1 Total Industrial Total Common Stocks (Cost $4,164,463) PREFERRED STOCKS† - 4.1% Financial - 2.7% Morgan Stanley 6.38%2,3 Kemper Corp. 7.38% Total Financial Industrial - 1.4% Seaspan Corp. 6.38% Total Preferred Stocks (Cost $6,009,518) MONEY MARKET FUND† - 0.9% Dreyfus Treasury Prime Cash Management Fund Total Short Term Investments (Cost $1,424,267) Face Amount~ Value CORPORATE BONDS†† - 70.7% Energy -14.1% Atlas Energy Holdings Operating Company LLC / Atlas Resource Finance Corp. 9.25% due 08/15/21 7.75% due 01/15/214 ContourGlobal Power Holdings S.A. 7.12% due 06/01/195 BreitBurn Energy Partners Limited Partnership / BreitBurn Finance Corp. 7.87% due 04/15/22 Endeavor Energy Resources. LP / EER Finance, Inc. 7.00% due 08/15/215 Atlas Pipeline Partners Limited Partnership / Atlas Pipeline Finance Corp. 5.87% due 08/01/23 Keane Group Holdings LLC 8.50% due 08/08/19†††,1 FTS International, Inc. 6.25% due 05/01/225 Precision Drilling Corp. 5.25% due 11/15/245 Sabine Pass Liquefaction LLC 5.62% due 03/01/255 Face Amount~ Value CORPORATE BONDS†† - 70.7% (continued) Energy -14.1% (continued) Legacy Reserves Limited Partnership / Legacy Reserves Finance Corp. 6.62% due 12/01/21 Northern Oil and Gas, Inc. 8.00% due 06/01/20 TerraForm Power Operating LLC 5.87% due 02/01/235 Odebrecht Offshore Drilling Finance Ltd. 6.62% due 10/01/225 Ultra Resources, Inc. 4.66% due 10/12/22††† Schahin II Finance Company SPV Ltd. 5.87% due 09/25/224,5 IronGate Energy Services LLC 11.00% due 07/01/184,5 Total Energy Consumer, Non-cyclical -13.4% Central Garden and Pet Co. 8.25% due 03/01/184 Opal Acquisition, Inc. 8.87% due 12/15/214,5 KeHE Distributors LLC / KeHE Finance Corp. 7.62% due 08/15/215 Vector Group Ltd. 7.75% due 02/15/21 American Seafoods Group LLC / American Seafoods Finance, Inc. 10.75% due 05/15/165 ADT Corp. 6.25% due 10/15/21 Physio-Control International, Inc. 9.87% due 01/15/195 Midas Intermediate Holdco II LLC / Midas Intermediate Holdco II Finance, Inc. 7.87% due 10/01/225 Nathan's Famous, Inc. 10.00% due 03/15/205 Total Consumer, Non-cyclical Communications -11.3% SITEL LLC / Sitel Finance Corp. 11.00% due 08/01/174,5 WMG Acquisition Corp. 6.75% due 04/15/225 Avaya, Inc. 7.00% due 04/01/195 Alcatel-Lucent USA, Inc. 8.87% due 01/01/205 Virgin Media Finance plc 6.37% due 10/15/245 1,000,000 GBP Sirius XM Radio, Inc. 6.00% due 07/15/245 Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value CORPORATE BONDS†† - 70.7% (continued) Communications -11.3% (continued) Sprint Corp. 7.62% due 02/15/25 Cogent Communications Group, Inc. 5.37% due 03/01/225 Expo Event Transco, Inc. 9.00% due 06/15/214,5 Total Communications Financial -10.0% Harbinger Group, Inc. 7.87% due 07/15/19 7.75% due 01/15/224,5 Jefferies Finance LLC / JFIN Company-Issuer Corp. 7.50% due 04/15/215 7.37% due 04/01/205 Majid AL Futtaim Holding 7.12% due 12/31/49 Bank of America Corp. 6.25%2,3 6.50%2,3,4 HSBC Holdings plc 6.37%2,3 Citigroup, Inc. 6.30%2,3 Lock AS 7.00% due 08/15/21 600,000 EUR Prosight Global Inc. 7.50% due 11/26/20††† Greystar Real Estate Partners LLC 8.25% due 12/01/224,5 Cabot Financial Luxembourg S.A. 6.50% due 04/01/215 250,000 GBP Total Financial Consumer, Cyclical -7.7% GRD Holdings III Corp. 10.75% due 06/01/194,5 Checkers Drive-In Restaurants, Inc. 11.00% due 12/01/174,5 Petco Animal Supplies, Inc. 9.25% due 12/01/185 Ferrellgas Limited Partnership / Ferrellgas Finance Corp. 6.50% due 05/01/21 6.75% due 01/15/22 Family Tree Escrow LLC 5.75% due 03/01/235 5.25% due 03/01/205 Guitar Center, Inc. 6.50% due 04/15/194,5 Argos Merger Sub, Inc. 7.12% due 03/15/235 Bumble Bee Holdings, Inc. 9.00% due 12/15/175 Men's Wearhouse, Inc. 7.00% due 07/01/225 Face Amount~ Value CORPORATE BONDS†† - 70.7% (continued) Consumer, Cyclical -7.7% (continued) R&R Ice Cream plc 8.25% due 05/15/205 $200,000 AUD Total Consumer, Cyclical Technology -6.8% Eagle Midco, Inc. 9.00% due 06/15/184,5 Aspect Software, Inc. 10.62% due 05/15/174 First Data Corp. 8.75% due 01/15/225, 6 Infor US, Inc. 9.37% due 04/01/19 Total Technology Industrial -4.2% CEVA Group plc 7.00% due 03/01/215 Deutsche Raststatten 6.75% due 12/30/20 1,300,000 EUR Unifrax I LLC / Unifrax Holding Co. 7.50% due 02/15/194,5 LMI Aerospace, Inc. 7.37% due 07/15/195 Princess Juliana International Airport Operating Company N.V. 5.50% due 12/20/274,5 Total Industrial Basic Materials -3.2% TPC Group, Inc. 8.75% due 12/15/205 Mirabela Nickel Ltd. 9.50% due 06/24/19†††,1 KGHM International Ltd. 7.75% due 06/15/195 Eldorado Gold Corp. 6.12% due 12/15/205 Total Basic Materials Total Corporate Bonds (Cost $110,609,844) SENIOR FLOATING RATE INTERESTS†† - 51.7% Industrial -14.5% Ursa Insulation B.V. 5.08% due 04/26/21†††,1,4 1,469,289 EUR 7.75% due 04/26/20†††,1,4 1,250,000 EUR Total Safety U.S., Inc. 9.25% due 09/13/204 Flakt Woods 4.75% due 03/20/17†††,1,4 2,488,767 EUR Mitchell International, Inc. 8.50% due 10/11/214 Doncasters Group Ltd. 9.50% due 10/09/204 NVA Holdings, Inc. 8.00% due 08/14/224 AlliedBarton Security Services LLC 8.00% due 08/13/214 Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value SENIOR FLOATING RATE INTERESTS†† - 51.7% (continued) Industrial -14.5% (continued) NaNa Development Corp. 8.00% due 03/15/184 Camp Systems International 8.25% due 11/29/194 HBC Hardware Holdings 6.75% due 03/30/204 Ranpak 8.25% due 10/03/224 Wencor Group 7.75% due 06/19/224 API Technologies Corp. 9.00% due 02/06/18†††,1,4 Hillman Group, Inc. 1.29% due 06/13/194 Omnitracs, Inc. 8.75% due 05/25/214 Total Industrial Technology -11.5% Greenway Medical Technologies 9.25% due 11/04/214 6.00% due 11/04/204 LANDesk Group, Inc. 5.00% due 02/25/204 TIBCO Software, Inc. 6.50% due 12/04/204 Advanced Computer Software 10.50% due 01/31/234 6.50% due 01/31/224 Aspect Software, Inc. 7.25% due 05/07/164 Sparta Holding Corp. 7.50% due 07/28/20†††,1,4 Lantiq Deutschland GmbH 11.00% due 11/16/154 GOGO LLC 7.50% due 03/21/184 Total Technology Consumer, Non-cyclical -8.1% CTI Foods Holding Co. LLC 8.25% due 06/28/214 Reddy Ice Holdings, Inc. 10.75% due 10/01/194 Performance Food Group 6.25% due 11/14/194 Arctic Glacier Holdings, Inc. 6.00% due 05/10/194 AdvancePierre Foods, Inc. 9.50% due 10/10/174 Pelican Products, Inc. 9.25% due 04/09/214 Targus Group International, Inc. 14.01% due 05/24/164 Face Amount~ Value SENIOR FLOATING RATE INTERESTS†† - 51.7% (continued) Consumer, Non-cyclical -8.1% (continued) Phillips-Medsize Corp. 0.50% due 06/13/194 Total Consumer, Non-cyclical Communications -4.4% Cengage Learning Acquisitions, Inc. 7.00% due 03/31/204 Anaren, Inc. 9.25% due 08/18/214 GOGO LLC 11.25% due 03/21/184 Max Broadcast Group LLC 6.25% due 03/31/16†††,1,4 Total Communications Consumer, Cyclical -4.2% Sky Bet Cyan Blue HoldCo 6.50% due 02/25/224 1,500,000 GBP Sears Holdings Corp. 5.50% due 06/30/184 ABRA Auto Body 8.25% due 09/19/224 DLK Acquisitions BV 8.50% due 08/28/19†††,1,4 400,000 EUR 4.41% due 02/28/19†††,1,4 250,000 EUR Total Consumer, Cyclical Energy -3.0% Panda Temple II Power 7.25% due 04/03/194 Cactus Wellhead 7.00% due 07/31/204 Magnum Hunter Resources 8.50% due 10/22/194 Total Energy Financial -2.5% Intertrust Group 8.00% due 04/11/224 Expert Global Solutions 8.51% due 04/03/184 National Financial Partners 3.50% due 07/01/184 Total Financial Basic Materials -2.4% Royal Adhesives and Sealants 5.50% due 07/31/184 Ennis Flint Road Infrastructure 7.75% due 09/30/214 Noranda Aluminum Acquisition Corp. 5.75% due 02/28/194 Total Basic Materials Transportation -1.1% OneSky 15.00% due 06/03/194 Ceva Logistics US Holdings 6.50% due 03/19/214 Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Face Amount~ Value SENIOR FLOATING RATE INTERESTS†† - 51.7% (continued) Transportation -1.1% (continued) Ceva Group Plc (United Kingdom) 6.50% due 03/19/214 0.95% due 03/19/194 Ceva Logistics Holdings BV (Dutch) 6.50% due 03/19/214 Ceva Logistics Canada, ULC 6.50% due 03/19/214 Total Transportation Total Senior Floating Rate Interests (Cost $79,149,046) ASSET BACKED SECURITIES†† - 12.1% Structured Asset Securities Corporation Mortgage Loan Trust 2006-BC6 2006-BC6, 0.34% due 01/25/372,4 Newstar Commercial Loan Funding 2013-1 LLC 2013-1A, 5.54% due 09/20/232,4,5 Emerald Aviation Finance Ltd. 2013-1, 6.35% due 10/15/384,5,7 Castlelake Aircraft Securitization Trust 2014-1 2014-1, 5.25% due 02/15/29 2014-1, 7.50% due 02/15/29 Monroe Capital CLO 2014-1 Ltd. 2014-1A, 4.99% due 10/22/262,4,5 AASET 2014-1, 7.37% due 12/15/292 COA Summit CLO Limited 2014-1 2014-1A, 4.10% due 04/20/232,4,5 Duane Street CLO IV Ltd. 2007-4A, 2.50% due 11/14/212,4,5 RAIT CRE CDO I Ltd. 2006-1X, 0.50% due 11/20/46 GSAA Home Equity Trust 2006-18 2006-18, 6.00% due 11/25/364,7 KKR Financial CLO Ltd. 2007-1X, 5.25% due 05/15/214 Face Amount~ Value ASSET BACKED SECURITIES†† - 12.1% (continued) Babson CLO Limited 2012-II 2012-2A, 0.00% due 05/15/235,8 NewStar Arlington Senior Loan Program LLC 2014-1A, 4.47% due 07/25/252,4,5 Cent CLO 16, LP 2014-16AR, 4.75% due 08/01/242,4,5 KKR Financial CLO 2007-1 Ltd. 2007-1A, 5.25% due 05/15/212,4,5 NXT Capital CLO 2013-1 LLC 2013-1A, 4.41% due 04/25/242,4,5 Highbridge Loan Management 2012-1 Ltd. 2014-1AR, 4.49% due 09/20/222,4,5 Salus CLO Ltd. 2013-1AN, 6.98% due 03/05/212,4,5 Fortress Credit Opportunities V CLO Ltd. 2014-5A, 5.13% due 10/15/262,4,5 Cerberus Onshore II CLO-2 LLC 2014-1A, 4.43% due 10/15/232,4,5 Cerberus Onshore II CLO LLC 2014-1A, 4.25% due 10/15/232,4,5 Rise Ltd. 2014-1AB, 6.50% due 02/12/394 Turbine Engines Securitization Ltd. 2013-1A, 6.37% due 12/13/484,5 Total Asset Backed Securities (Cost $18,468,733) MORTGAGE BACKED SECURITIES†† - 1.5% SRERS-2011 Funding Ltd. 2011-RS,0.41% due 05/09/462,4,5 Washington Mutual Mortgage Pass-Through Certificates WMALT Series 2006-8 Trust 2006-8,4.82% due 10/25/364,7 Total Mortgage Backed Securities (Cost $2,237,926) Total Investments - 142.7% (Cost $222,063,797) Reverse Repurchase Agreements – (38.7% of Net Assets or 27.1% of Total Investments) Other Assets & Liabilities, net - (4.0)% Total Net Assets - 100.0% Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 ~ The face amount is denominated in U.S. Dollars unless otherwise indicated. * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted– See Note 2. †† Value determined based on Level 2 inputs, unless otherwise noted – See Note 2. ††† Value determined based on Level 3 inputs – See Note 2. 1 Security was fair valued by the Valuation Committeeat February 28, 2015. The total market value of fair valued securities amounts to $12,787,863 (cost $14,114,188) or 8.3%of total net assets. 2 Variable rate security.Rate indicated is rate effective at February 28, 2015. 3 Perpetual maturity. 4 All or a portion of these securities have been physically segregated in connection with reverse repurchase agreements and unfunded loan commitments. As of February 28, 2015, the total amount segregated was $103,817,778. 5 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $82,804,490(cost $83,482,424), or 54.0%of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 6 Paid-in-kind toggle note. This issuer in each interest period has the option to pay interest in cash or to issue payment-in-kind shares of the note. 7 Security is a step up/step down bond. The coupon increases or decreases at regular intervals until the bond reaches full maturity. 8 Zero coupon rate security. plc Public Limited Company REIT Real Estate Investment Trust At February 28, 2015, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower Expiration Date Principal Amount Unrealized Appreciation Acosta, Inc. 09/26/2019 $- Acosta, Inc. 09/26/2019 - Advantage Sales and Market 07/21/2019 American Stock Transfer 06/11/2018 BBB Industries, LLC 10/17/2019 - CEVA Group plc 03/19/2019 Eyemart Express 12/18/2019 Hillman Group, Inc. 06/13/2019 IntraWest Holdings S.A.R. 12/10/2018 Learning Care Group 05/05/2021 - McGraw-Hill Global Education 03/22/2018 National Financial Partners 07/01/2018 Phillips-Medsize Corp. 06/13/2019 Pro Mach Group Inc. 10/22/2019 Rite Aid Corporation 08/10/2015 - SS&C Technologies, Inc. 02/27/2016 - Signode Industrial Group 05/01/2019 Signode Industrial Group 05/01/2019 Wencor Jazz 06/19/2019 At February 28, 2015, the following forward exchange currency contracts were outstanding: Contracts to Sell Counterparty Settlement Date Settlement Value Value at 2/28/15 Net Unrealized Appreciation (Depreciation) AUD for USD The Bank of New York Mellon 03/06/2015 EUR for USD The Bank of New York Mellon 03/06/2015 GBP for USD The Bank of New York Mellon 03/06/2015 Total unrealized appreciation for forward exchange currency contracts Contracts to Buy Counterparty Settlement Date Settlement Value Value at 2/28/15 Net Unrealized Appreciation (Depreciation) AUD for USD The Bank of New York Mellon 03/06/2015 GBP for USD The Bank of New York Mellon 03/06/2015 Total unrealized appreciation for forward exchange currency contracts NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Credit Allocation Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1.Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and asked prices on such day. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Typically loans are valued using information provided by an independent third party pricing service which uses broker quotes. If the pricing service cannot or does not provide a valuation for a particular loan or such valuation is deemed unreliable, such loan is fair valued by the Valuation Committee. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA or the “Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2.Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments at February 28, 2015: Description Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
